Exhibit 10.30

 

2ND EXTENSION OF EMPLOYMENT AGREEMENT

 

This Extension of Employment Agreement (this “Agreement”) effective as of
September 30, 2004, by and between CARROLS CORPORATION (“Employer”), a
corporation organized under the laws of Delaware having an address at 968 James
Street, Syracuse, New York 13203 and ALAN VITULI whose principal residence is
789 Crandon Blvd., Suite 120, Key Biscayne, Florida 33149 (“Employee”).

 

  1. Employer and Employee previously entered into a certain employment
agreement dated January 1, 1995, as amended April 3, 1996, as further amended
and restated on March 27, 1997, as further amended and extended on April 1, 2002
and as further extended on November 11, 2004 (the “Employment Agreement”), which
agreement is due to expire on December 31, 2005.

 

  2. Employer and Employee have agreed to extend the term of the Employment
Agreement to December 31, 2006.

 

  3. The Carrols Corporation Compensation Committee has approved the extension
of the Employment Agreement as herein provided.

 

  4. By this Agreement, the Employment Agreement is extended through December
31, 2006, upon all terms and conditions set forth in the Employment Agreement.

 

IN WITNESSETH WHEREOF, the parties hereto have executed and have caused this
Extension of Employment Agreement to be executed as of November 1, 2004.

 

CARROLS CORPORATION

/s/ Joseph A. Zirkman

Name:

 

Joseph A. Zirkman

Title:

 

Vice President

/s/ Alan Vituli

Alan Vituli

 